Election/Restrictions
Newly amended/submitted claims 1-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

This application contains claims directed to the following patentably distinct species:
Species I – original claim 1 – directed to generating a report specific to the location and including statistics about the obtained information of the plurality of users while performing meditation exercises, classified in A61M21/02.
Species II – newly amended/added claims 1-18 – providing incentives for the user based on collected data, classified in G16H20/00.

Species I is directed to generating a report specific to the location and including statistics about the obtained information of the plurality of users while performing meditation exercises while Species II is directed providing incentives for the user based on collected data.  The species are independent or distinct because the claims of the different species recite mutually exclusive characteristics of such species, they do not overlap in scope, are described as alternate embodiments, and there would be a serious burden on the examiner to do the search, since each are classified in different areas of the CPC.  Species II requires providing incentives to users not required by Species I.  In addition, these species are not obvious variants of each other based on the current record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715